DETAILED ACTION
This Action is in response to Applicant’s response filed on 06/03/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Amendments
Claim Rejections - 35 USC § 112(b): The amended claim 9 filed on 06/03/2022 overcomes the claim rejection 112(b) in the previous office action.

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. In the present application, applicant  argues:
In rejecting the claim, the Office Action ("OA") alleges that D1 discloses feature (1.2) by referencing Dl's disclosure in PARA [0040] as it relates to the process flow of FIG. 5 thereof. Applicant notes that neither FIG. 5 nor PARA [0040] mentions anything related to barcodes. 

Examiner respectfully disagrees. With respect to the Applicant’s arguments that Otsuka fails to teach:
“ (1.2) (1) identifying at least a portion of a barcode within the image data, and 
  (1.3) (2) determining a product type of the item based on the at least the portion of the barcode.”
Goncalves discloses in step 302, the automatic checkout system of the present invention attempts to acquire the UPC code of the item by one or more barcode scanners which may be laser-based or image-based scanners. (read as identifying at least a portion of a barcode within the image data) In some cases, however, the UPC code cannot be acquired due to occlusion of the barcode. (Paragraph 31)
Further, Goncalves also discloses in step 310, the acquired UPC, acquired image data, and item recognition may be used to create a new model or update one or more existing models used for visual recognition if necessary. In the preferred embodiment, the update occurs automatically in substantially real-time, which can enhance the ability of the present invention to recognize and ring up merchandise or increase the probability of detecting UPC substitution fraud, where the UPC barcode of a cheaper item is used to cover up the UPC barcode on a more expensive item. (read as determining a product type of the item based on the at least the portion of the barcode) (Paragraph 35)
Also, Goncalves discloses FIG. 5 is an exemplary method of recognizing an item in an image using a visual model database; and FIG. 6 is a state diagram illustrating the modes of a visual model; and Paragraph 43: “Once an item's barcode is read, and at least one image that is usable for recognition is acquired.”. It shows that Fig.5 has been used as an support Paragraph 43 and Fig.6. 
Since the claim language of claims 1, 16 and 19 discloses: “…execute one of: “(a) a first decoding sequence including … or (b) a second decoding sequence including … or c) a mismatch detection sequence including …”. The Examiner notes that the Goncalves reference does not have to teach all of the limitations of (a), (b) and (c).  Regardless, the Examiner has shown that the Goncalves reference teaches all of the features of (a), (b) and (c).
It has been shown that this feature is taught in the Goncalves reference. If the Applicant intends to different between the Goncalves reference and the present application, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10, and 12- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goncalves (U.S. 20130304595 A1)

Regarding claims 1, 16 and 19, Goncalves discloses the claimed An object recognition scanning system configured to implement artificial intelligence based item determination,(Abstract: “The merchandise checkout system includes visual sensors for acquiring images of an object to be rung up at checkout; a database configured to retain a visual model and UPC code of known items.”) the object recognition scanning system comprising: 
[Claim 19: A tangible machine-readable medium (Fig.2, The database 212)  comprising instructions for implementing artificial intelligence based item determination that, (Paragraph 30: “The database 212 in the preferred embodiment is configured to store and update records for a plurality of items stocked in a grocery store or other retail facility.”, the data base 212 is interpreted as a tangible machine-readable medium)  when executed, cause a machine to at least: ]
an imager (Fig.1, visual sensor 120 and Paragraph 28: “Each of the visual sensors 120 may be a digital camera with a CCD imager, a CMOS imager, an infrared imager, a push-broom imager which relies on the motion of the conveyor belt to generate a 2-D image of items on the conveyor belt.”) having a field of view (FOV) extending over a scanning area, (Paragraph 30: “records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout, thereby enabling the checkout system to automatically maintain and update its own merchandise database with minimal manual intervention.”)   the imager configured to image one or more items within the FOV; (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items.)
one or more processors (Fig.2, processor 214) configured to receive image data of an item imaged by the imager during a scanning session; (Fig.2, depth sensor 206, camera 204 and barcode reader 202) ; (Paragraph 5: “The processor in the exemplary embodiment is configured to: (a) compare the image of the object acquired at checkout to the visual model of the items in the data store; … The processor may also automatically ring up the price of the object at the POS based on the visual recognition.”) and 
a trained object recognition model stored (Fig.2, Visual model DB 216) in a memory ( Fig.2, The database 212) communicatively coupled to the one or more processors (Fig.2, processor 214), (Paragraph 30: “The database 212 in the preferred embodiment is configured to store and update records for a plurality of items stocked in a grocery store or other retail facility.”, the data base 212 is interpreted  as memory and it is couple to processor.
the memory (Fig.2, The database 212)  storing instructions that, when executed by the one or more processors (Fig.2, processor 214),, cause the one or more processors (Fig.2, processor 214),  to: 
determine, by the trained object recognition model (Fig.2, Visual model DB 216) taking the image data as input, a product identification probability for the item, (Paragraph 30: “Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item. A visual model as used herein generally refers a representation of the item in terms of geometric point features, namely scale-invariant features including scale-invariant feature transform (SIFT) features described below. The visual model may further include one or more images of the item with which one can perform a correlation with an acquired image to confirm the recognition of an item.”)  and execute one of: 
(a) a first decoding sequence (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database) including: 
(1) identifying at least a portion of a barcode within the image data, (Fig.5: steps 502, 504 and 506 and Paragraph 40: “In step 502, the image of the merchandise is acquired. In step 504, geometric point features--preferably scale-invariant feature transform (SIFT) features--are extracted, feature extraction generally referring to the detection of keypoints and computation of a local descriptor for each keypoint. In step 506, the visual model database is searched to identify the nearest neighbors of the extracted features, the nearest neighbor being a geometric point feature corresponding to a visual model that has a local descriptor most similar to the local descriptor of the extracted feature.” And Paragraph 43: “Once an item's barcode is read, and at least one image that is usable for recognition is acquired.”) and 
(2) determining a product type of the item based on the at least the portion of the barcode and the product identification probability, (Fig.5, step 512 – step 514 and Paragraph 40: “ In step 512, a correlation score or confidence score is computed for the top visual models with good geometric alignment. In one embodiment, the score is computed by first transforming the acquired image with the computed geometric alignment, and then computing a normalized sum of squared differences between the pixels of the aligned image and the image corresponding to the top matching model. The score has a highest value of 1.0 if the alignment is exact and the pixel intensities of the two images are exactly the same (or linearly related). The score has a low value of zero if the two images are completely uncorrected. In step 514, the visual model with the highest correlation or confidence score is selected as the matching model.”) wherein the product identification probability for the item meets or exceeds a first product identification threshold value, (Fig.5, step 516, 518 and 520 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.”)
(b) a second decoding sequence (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database) including: 
determining a product type of the item based on the product identification probability, (Fig.5, step 512 – step 514 and Paragraph 40: “ In step 512, a correlation score or confidence score is computed for the top visual models with good geometric alignment. In one embodiment, the score is computed by first transforming the acquired image with the computed geometric alignment, and then computing a normalized sum of squared differences between the pixels of the aligned image and the image corresponding to the top matching model. The score has a highest value of 1.0 if the alignment is exact and the pixel intensities of the two images are exactly the same (or linearly related). The score has a low value of zero if the two images are completely uncorrected. In step 514, the visual model with the highest correlation or confidence score is selected as the matching model.”)  wherein the product identification probability for the item meets or exceeds a second product identification threshold value, (Fig.5, step 516, 518 and 520 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.” ; (Fig.13 and Paragraph 60: “In step 1310, the process ends if all items have been transacted, or returns to step 1302 to process the next item in the transaction.”, it is show that the second product will have same process as first product );or 
(c) a mismatch detection sequence (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database) including: 
(1) identifying at least a portion of a barcode within the image data, (Fig.5: steps 502, 504 and 506 and Paragraph 40: “In step 502, the image of the merchandise is acquired. In step 504, geometric point features--preferably scale-invariant feature transform (SIFT) features--are extracted, feature extraction generally referring to the detection of keypoints and computation of a local descriptor for each keypoint. In step 506, the visual model database is searched to identify the nearest neighbors of the extracted features, the nearest neighbor being a geometric point feature corresponding to a visual model that has a local descriptor most similar to the local descriptor of the extracted feature.” And Paragraph 43: “Once an item's barcode is read, and at least one image that is usable for recognition is acquired.”) (2) determining a product type based on the product identification probability, (Fig.5, step 512 – step 514 and Paragraph 40: “ In step 512, a correlation score or confidence score is computed for the top visual models with good geometric alignment. In one embodiment, the score is computed by first transforming the acquired image with the computed geometric alignment, and then computing a normalized sum of squared differences between the pixels of the aligned image and the image corresponding to the top matching model. The score has a highest value of 1.0 if the alignment is exact and the pixel intensities of the two images are exactly the same (or linearly related). The score has a low value of zero if the two images are completely uncorrected. In step 514, the visual model with the highest correlation or confidence score is selected as the matching model.”)  
(3) triggering a mismatch event, wherein the at least a portion of a barcode does not correspond to the product type. (Fig.3 and Paragraph 31: “In step 302, the automatic checkout system of the present invention attempts to acquire the UPC code of the item by one or more barcode scanners which may be laserbased or image-based scanners.”; Fig.5 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.”)

Regarding claims 2, 17 and 20, Goncalves discloses the claim invention, a second imager (Fig.1, visual sensors 120 and Paragraph 28: “Each of the visual sensors 120 may be a digital camera with a CCD imager, a CMOS imager, an infrared imager, a push-broom imager which relies on the motion of the conveyor belt to generate a 2-D image of items on the conveyor belt, and the like.”) having a second field of view (FOV) extending over the scanning area, (Paragraph 30: “records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout, thereby enabling the checkout system to automatically maintain and update its own merchandise database with minimal manual intervention.”)  the second imager (Fig.1, visual sensors 120) configured to image one or more items within the second FOV, (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items and FIG.1 show that there are a plurality of camera that face to merchandise 112 in different views as interpreted as first and second view as picture below.) 
,wherein the one or more processors are configured to receive second image data from the second imager during the scanning session.(Paragraph 5 : “The processor in the exemplary embodiment is configured to: (a) compare the image of the object acquired at checkout to the visual model of the items in the data store; (b) recognize the object based on the overall appearance of the packaging; and (c) automatically add the acquired image to the data store if the image of the object is new, i.e., it does not match the visual model of any of the items recorded in the data store.”, and Fig.2 show that processor 214 receive the data from  plurality camera 204 in the checkout system 200). 

    PNG
    media_image1.png
    671
    695
    media_image1.png
    Greyscale


Regarding claim 4, Goncalves discloses the claim invention, the image data imaged by the imager comprises data representing one or more images of the item, (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items.) and wherein the second image data comprises data representing at least a portion of a barcode. ((Paragraph 30: “ Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item.” and Paragraph 32: “the checkout system acquires one or more images of the item being purchased. In some embodiments, where multiple cameras or imagers are used, images of more than one side or one view of the item are acquired.”)

Regarding claim 5, Goncalves discloses the claim invention, the instructions cause the one or more processors (Fig.2, processor 214)  to: determine a second product type based on the second image data (Paragraph 30:  “the database 212 in the preferred embodiment is configured to store and update records for a plurality of items stocked in a grocery store or other retail facility, for example. Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item.”) and at least one of: 
(1) at least a portion of a second barcode within the second image data, or (2) a second product identification probability of the second item as determined by the trained object recognition model, (Fig.5, step 512 – step 514 and Paragraph 40: “ In step 512, a correlation score or confidence score is computed for the top visual models with good geometric alignment. In one embodiment, the score is computed by first transforming the acquired image with the computed geometric alignment, and then computing a normalized sum of squared differences between the pixels of the aligned image and the image corresponding to the top matching model. The score has a highest value of 1.0 if the alignment is exact and the pixel intensities of the two images are exactly the same (or linearly related). The score has a low value of zero if the two images are completely uncorrected. In step 514, the visual model with the highest correlation or confidence score is selected as the matching model.”)  and trigger a mismatch event based on the second product type differing from the product type during the scanning session. (Fig.13 and Paragraph 60: “In step 1302, the UPC of a new item being transacted is acquired. In some situations, due to occlusions by other items or improper placement of the item, it may not be possible to read the UPC. In step 1304, one or more images of the item are acquired. In step 1306, the acquired image(s) are used to recognize the item using the visual model database, as described above. In step 1308, the acquired UPC, image, and recognition information is used to either ring-up the item or create an exception/alert to the customer, cashier, or other store personnel, as described in context of FIG. 14 below. In step 1310, the process ends if all items have been transacted, or returns to step 1302 to process the next item in the transaction.”, the new item is interpreted as the differences product type.)

Regarding claims 6 and 18, Goncalves discloses the claim invention the at least the portion of the barcode is identified within the image data (Fig.2 and Paragraph 30:  “the database 212 in the preferred embodiment is configured to store and update records for a plurality of items stocked in a grocery store or other retail facility, for example. Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item.”) at a consistent location on the item (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items and FIG.1 show that there are a plurality of camera that face to merchandise 112 in different views such that a barcode is place on merchandise 112 can be capture by the plurality of camera in any positions .)

Regarding claim 7, Goncalves discloses the claim invention wherein the one or more processors (Fig.2, processor 214)  execute the mismatch detection sequence, (Fig.5 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.”) and wherein the mismatch event comprises at least one of: alerting a user to initiate a further scanning sequence, notifying a security system, charging the user for each of a first product corresponding to the at least the portion of a barcode and a second product corresponding to the product type, or recording the mismatch event in the memory. (Fig. 13 and Fig 14 ; Paragraph 60: “In step 1302, the UPC of a new item being transacted is acquired. In some situations, due to occlusions by other items or improper placement of the item, it may not be possible to read the UPC. In step 1304, one or more images of the item are acquired. In step 1306, the acquired image(s) are used to recognize the item using the visual model database, as described above. In step 1308, the acquired UPC, image, and recognition information is used to either ring-up the item or create an exception/alert to the customer, cashier, or other store personnel, as described in context of FIG. 14 below.”)

Regarding claim 10, Goncalves discloses the claim invention, the one or more processors (Fig.2, processor 214)  are co-located with the imager (Fig.2, depth sensor 206, camera 204)  onsite at a physical location. (Paragraph 23: “FIG. 1 illustrates an embodiment of a self-check out system 100 that may include a checkout lane 102 of a store environment (not to scale) and a checkout counter 104.”, the  store environment is interpreted as physical location.)

Regarding claim 12, Goncalves discloses the claim invention,  the first decoding sequence is a priority item decoding sequence (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database)  and the product type indicates that the item is a priority item. (Fig.5, step 516, 518 and 520 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.”; Fig.13 and Paragraph 60: “In step 1310, the process ends if all items have been transacted, or returns to step 1302 to process the next item in the transaction.” it shows that when the first decoding sequence has been performed in advance, it can be repeated working to recognize the item as at first.)

Regarding claim 13, Goncalves discloses the claim invention,  the second decoding sequence is a non-priority item decoding sequence (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database)  and the product type indicates that the item is a non-priority item. (Fig.5, step 516, 518 and 520 and Paragraph 40: “In step 516, the correlation or confidence score of the matching model is compared to a predetermined threshold. If the score exceeds the threshold, the model is confirmed as being recognized (step 518). If the score does not exceed the threshold, no recognition result is returned, or the matching model is returned but with a low confidence score, as shown by step 520.” ; (Fig.13 and Paragraph 60: “In step 1310, the process ends if all items have been transacted, or returns to step 1302 to process the next item in the transaction.”, it shows that when the first decoding sequence has been performed in advance, the second decoding sequence is an optional. 

Regarding claim 14, Goncalves discloses the claim invention, the one or more processors (Fig.2, processor 214)  execute either of: (a) the first decoding sequence, or (c) the mismatch detection sequence, (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database)  wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
determine a location and an orientation of the at least a portion of the barcode, (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items and FIG.1 show that there are a plurality of camera that face to merchandise 112 in different views such that a barcode is place on merchandise 112 can be capture by the plurality of camera in any positions .) 
determine, by the trained object recognition model taking the image data as input, an item area of the item adjacent to the at least the portion of the barcode, (Fig.2 and Paragraph 30: “the model may comprise multiple images and point features corresponding to some or all sides of the packaging. Depending on the implementation, one or more records may be employed to depict all possible views of an item. In accordance with the invention, records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout.”) and 
determine the product type based on the at least the portion of the barcode and the item area. (Fig.2 and Paragraph 30: “Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item … the model may comprise multiple images and point features corresponding to some or all sides of the packaging. Depending on the implementation, one or more records may be employed to depict all possible views of an item. In accordance with the invention, records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout.”)

Regarding claim 15, Goncalves discloses the claim invention, wherein the one or more processors (Fig.2, processor 214)  execute either of: (a) the first decoding sequence, or (c) the mismatch detection sequence, (Paragraph 40: “FIG. 5 illustrates a method of recognizing an item in an image using a visual model database)  wherein the instructions, when executed by the one or more processors, cause the one or more processors to: 
determine a location and an orientation of the at least a portion of the barcode, (Fig.1 and Paragraph 28: “The visual sensors (or, collectively, visual subsystem) 120 may be used to recognize the presence and identity of the merchandise 112 and provide an indication or instruction to the POS subsystem 106. The visual sensors 120 may also determine the size and shape of the merchandise 112 by analyzing the visual images of the merchandise 112.”, the merchandise 112 in fig.1 is interpreted as one or more items and FIG.1 show that there are a plurality of camera that face to merchandise 112 in different views such that a barcode is place on merchandise 112 can be capture by the plurality of camera in any positions .)  
identify one or more character symbols on the item in a proximity to the at least the portion of the barcode, the one or more character symbols determined by optical character recognition (OCR), (Fig.1, Fig.2 and Paragraph 30: “the model may comprise multiple images and point features corresponding to some or all sides of the packaging. Depending on the implementation, one or more records may be employed to depict all possible views of an item. In accordance with the invention, records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout.”, Fig.1 shows that the images from plural of cameras can detect the characteristic of item and the camera is interpreted as an optical character recognition)  and 
determine the product type based on the at least the portion of the barcode and the one or more character symbols. (Fig.1, Fig.2 and Paragraph 30: “Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item … the model may comprise multiple images and point features corresponding to some or all sides of the packaging. Depending on the implementation, one or more records may be employed to depict all possible views of an item. In accordance with the invention, records can be updated in real-time as new items, new packaging of known items, or new views of items are presented for checkout.”, Fig.1 shows that the images from plural of cameras can detect the characteristic of item.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (U.S. 20130304595 A1), in view of Ynclino,V et al (U.S. 20180121695 A1;Ynclino)

Regarding claim 3 , Goncalves discloses the claimed invention, the imager and the second imager (Fig.1, visual sensors 120 and Paragraph 28: “Each of the visual sensors 120 may be a digital camera with a CCD imager, a CMOS imager, an infrared imager, a push-broom imager which relies on the motion of the conveyor belt to generate a 2-D image of items on the conveyor belt.”)  comprise but fail to discloses a bioptic imager.
Ynclino disclose the claim invention , a bioptic imager.(Paragraph 40: “the barcode scanner is a bioptic imaging scanner including a first camera under a horizontal surface of the barcode scanner and a second camera behind a vertical surface.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to incorporate system for variable depth of field scanning and lighting devices of Ynclino into the system a merchandise checkout system for ringing up merchandise in a grocery or other retail facility of Goncalves in order to enhance and to improve automatically adjust as the items are place anywhere on the scan zone.

Regarding claim 11 , Goncalves discloses the claimed invention, the one or more processors (Fig.2, processor 214)  but fail to discloses are located at a server remote to the imager, wherein the server is communicatively coupled to the imager via a computer network.
Ynclino disclose the claim invention the one or more processors are located at a server remote to the imager, wherein the server is communicatively coupled to the imager via a computer network (Paragraph 18: “The software is executed on a digital signal processor. ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices.” ;  Fig. 1 and Paragraph 27: “the scanner 108 includes a distance determining module 119 and a lighting controller 121. As illustrated, the distance determining module 119 and the lighting controller 121 are illustrated as hardware devices, such as firmware, ASICs. and the like. However, in other embodiments, one or both of the distance determining module 119 and the lighting controller 121 may be present in software 130 stored in the memory and be executed by the processor 122.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to incorporate system for variable depth of field scanning and lighting devices of Ynclino into the system a merchandise checkout system for ringing up merchandise in a grocery or other retail facility of Goncalves in order to enhance and to improve automatically adjust as the items are place anywhere on the scan zone.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (U.S. 20130304595 A1), in view of Wu (U.S. 20190220692 A1).

Regarding claim 8, Goncalves discloses the claim invention the trained object recognition model (Fig.2, Visual model DB 216) but fail to discloses comprises a convolutional neural network, the convolutional neural network trained with image data representative of the item.
Wu discloses the claim invention the trained object recognition model (Fig.2, step 203) comprises a convolutional neural network, the convolutional neural network trained with image data representative of the item. (Paragraph 36: “the pre-trained first-level classification model is the model that is constructed by the image identification technique of convolutional neural network and trained by all items in the shopping place.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to incorporate a method includes acquiring a plurality of pictures of a single item to be classified placed on a checkout counter of Wu into the system a merchandise checkout system for ringing up merchandise in a grocery or other retail facility of Goncalves in order to improving accurately identified of the items, so as to facilitate the self-service checkout.

Regarding claim 9, Goncalves discloses the claim invention, trained with image data representative of a barcode corresponding to the item (Paragraph 30: “The database 212 in the preferred embodiment is configured to store and update records for a plurality of items stocked in a grocery store or other retail facility, for example. Each record corresponds to an item of merchandise that can be identified based on its universal product code (UPC) and/or one or more visual models of the item.) but fail to discloses the convolutional neural network
Wu discloses the claim invention the convolutional neural network. (Paragraph 36: “the pre-trained first-level classification model is the model that is constructed by the image identification technique of convolutional neural network and trained by all items in the shopping place.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to incorporate a method includes acquiring a plurality of pictures of a single item to be classified placed on a checkout counter of Wu into the system a merchandise checkout system for ringing up merchandise in a grocery or other retail facility of Goncalves in order to improving accurately identified of the items, so as to facilitate the self-service checkout.

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (U.S 20150363625 A1), “IMAGE PROCESSING METHODS AND SYSTEMS FOR BARCODE AND/OR PRODUCT LABEL RECOGNITION”, teaches about an image processing method and system for recognizing barcodes and/or product labels. An image processing system and  a method of performing decoding of a barcode associated with a product label, the product label including one or more barcodes and other product label information.
Olmstead et al (U.S. 20180189763 A1), “SELF-CHECKOUT WITH THREE DIMENSIONAL SCANNING”, teaches about Systems and methods for providing self-checkout systems that utilize a scanning imager or camera which includes a selectively steerable field of view.
Berini et al (U.S 20120293642 A1), “MULTI-BIOMETRIC ENROLLMENT KIOSK INCLUDING BIOMETRIC ENROLLMENT AND VERIFICATION, FACE RECOGNITION AND FINGERPRINT MATCHING SYSTEMS”, teaches about biometric solutions including face, fingerprint, signature, and dual iris biometric capture, processing, quality checking and matching in addition to identity documentation collection and proofing. Specifically, the present invention relates to a biometric and identity enrollment station, which may be self-service or operator assisted, with either a remote or local on-site operator, or both.
Chatterjee et al (U.S. 20190311210 A1), “AUTOMATED EXTRACTION OF PRODUCT ATTRIBUTES FROM IMAGES”, teaches about the system and method described herein provide for a machine-learning model to automate determination of product attributes for a product based on images associated with the product. The product attributes can be used in online commerce to facilitate product selection by a customer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                 

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665